DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed September 7, 2022.  Applicant has added claims 22-23.  Currently, claims 1-23 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-21 are maintained in light of applicant’s arguments.  

Response to Arguments

Applicant’s arguments submitted on 9/7/22 have been considered but are not persuasive.  Applicant argues on p. 13 of the remarks that the 103 rejections are improper.  Examiner disagrees.   Applicant argues on p. 13-14 of the remarks the cited art does not teach “provision the instantiated virtual machine with object information characterizing an interface element of a graphical interface of an application program executed by a first computing system’ and “(ii) provision input data to the interface element in accordance with the object information, and (iii) based on the input data, request, through the accessed graphical interface, first data associated with the customer identifier.”  Applicant argues on p. 14-15 of the remarks that the Bender does not teach these limitations.  Examiner notes that Bender is only used for showing (iii) based on the input data, request, through the accessed graphical interface, first data associated with the customer identifier.”   Para [0069]-[0070] of Bender explicitly shows this.   For instance, an input request is shown by the appointment management tracking program.   The user checks in which shows a customer identifier and that identity is verified which is first data associated with the customer identifier.  The automatic check in also shows receiving GPS data and then determining identify of the customer.  In both ways, Bender shows this limitation is obvious.  Applicant further argues on p. 16-17 of the remarks that Hardy does not show the rest of the above limitations.  Examiner disagrees.  Applicant argues on p. 16 of the remarks that Hardy, at most, generates dynamically an instance of a virtual machine provisioned with a version or model of the operating system and/or software applications of the contacting customer or pre-loaded with one or more products or services managed by the contact center and any computing platforms, critical software dependencies, or other integrated applications.  Applicant argues that Hardy does not anything about characterizing an interface element of a graphical interface of the operating system, software applications or products or services.  Examiner notes this is a rejection based on obviousness.  First, examiner notes that para [0052] of Hardy shows the virtual machine may be deployed as a remote desktop.   This would be obvious to one of ordinary skill in the art to include provisioning the graphical user interface aspects of the remote desktop as a remote desktop necessarily includes a GUI component in order to be used.   Moreover, preloading the virtual machines with specific operating systems or software applications would include user interface elements in order for the OS or the software applications to be used by a user.   Again, this is an obviousness rejection where such graphical user interface elements would have been obvious to one of ordinary skill in the art to be provisioned since the operating system, remote desktop and software applications are all being provisioned (as applicant admits on p. 16-17 of the remarks that Hardy indeed does teach).  Therefore, the 103 rejections for claims 1-21 are maintained.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 9, 11, 15-16, 18, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 2020/0090132 A1) (hereinafter Bender) in view of Hardy et al. (US 2019/0082052 A1) (hereinafter Hardy)

Claims 1, 11 and 20:
Bender, as shown, discloses the following limitations of claims 1, 11 and 20:
An apparatus (and corresponding method and non-transitory medium – see para [0101]-[0105], showing equivalent computer functionality), comprising: a memory storing instructions; a communications interface; and at least one processor coupled to the communications interface and the memory, the at least one processor being configured to execute the instructions (see para [0101]-[105], showing equivalent computer functionality) to: obtain an element of appointment data associated with an appointment, the element of appointment data comprising a customer identifier (see para [0043], "In another embodiment, appointment scheduling program 200 determines whether the requestor is for a client by searching a client database (e.g., database of past clients, stored as instances of client file 122) based on one or more client identifiers (e.g., name, address, phone number, e-mail address, client id number, etc.) for a match based on the information provided within the request for an appointment."); 
via the communications interface, (i) access the graphical interface of the application program executed by the first computing system, and (iii) based on the input data request, through the accessed graphical interface, first data associated with the customer identifier (see para [0069]-[0070], "In one embodiment, appointment tracking program 300 initiates as a background program and/or a function of an appointment scheduling application. In another embodiment, appointment tracking program 300 is a stand-alone program for tracking and optimizing schedule 127 in real time. In an embodiment, appointment scheduling program 200 initiates in response to a client checking in for an appointment. In step 302, appointment tracking program 300 receives a check-in of the client for the appointment. In one embodiment, appointment tracking program 300 receive a manual check-in via appointment management client program 114A or appointment management client program 114B (e.g., selects to check-in via the application, personally interacts with a service provider employee and checks in, etc.). In another embodiment, appointment tracking program 300 receives an automatic check-in of the client from tracking device 160. For example, tracking device 160 determines the location of the client to be at the doctor's office, based on GPS information and/or by connecting to a service provider network, and checks-in the client. Additionally, in an embodiment, appointment tracking program 300 verifies the identity of the client by sending a request to the client to perform the check-in process or to confirm check-in for an identified appointment." Where it would be obvious to one of ordinary skill in the art that an appointment scheduling application or program includes graphical user interface functionality in order for a user to be able to use such an application or program); 
receive the first data from the first computing system via the communications interface, and generate a guidance document that includes at least a portion of the first data, the guidance document being generated in accordance with template data associated with the appointment (see para [0042], "a client calls the service provider to schedule the appointment, and the service provider accesses schedule 127 via appointment management client program 114B. In one embodiment, appointment scheduling program 200 provides an online appointment request form to the user for completion. In another embodiment, appointment scheduling program 200 provides a computer guided questionnaire to acquire information, which also alters the questionnaire based on client responses. For example, appointment scheduling program 200 asks whether the client has allergies. If the client responds “no” to allergies, then appointment scheduling program 200 moves to the next question. However, if the client responds “yes” to allergies, then appointment scheduling program 200 asks for a list of allergies. In one embodiment, appointment scheduling program 200 receives the client and request information upon submission of the form or completion of the guided questionnaire. In another embodiment, appointment scheduling program 200 receives the client information and request information as a service provider enters the information. In some other embodiments, appointment scheduling program 200 receives the client information and request information as the client completes each question of the self-guided questionnaire."); and 
transmit, via the communications interface, the guidance document to a second computing system associated with the appointment (see para [0049], "Appointment scheduling program 200 uploads and saves client file 122 locally in a database of the service provider for utilization (e.g., accesses history to make determination regarding services, health, and care, provides appointment duration times, and allows for the updating of client file 122 with new information)." where saving locally in a database after uploading shows a second computing system and Fig 1, showing server provider device different than client device)
Bender does not explicitly disclose performing operations that instantiate a virtual machine.  In analogous art, Hardy discloses the following limitations:
perform operations that provision the instantiated virtual machine with object information characterizing an interface element of a graphical interface of an application program executed by a first computing system (see para [0058] showing remote desktop as the data preloaded for the virtual machine instance), and  that execute the virtual machine in accordance with elements of processing logic, and, the executed virtual machine performing operations ( see para [0012], " User input is collected using an automated web-based user interface system that presents (graphically and/or verbally) a series of directed queries that prompt user input to select (using a user input device, virtual input device, augmented reality input device, or touch screen, for example) from options that characterize or describe the particular product or service (e.g., software or operating system) the user is seeking support for. A corresponding computing platform or environment is identified from the collected information, and a virtual instance is either dynamically generated (if necessary) or a pre-generated instance is distributed (if available) to the workstation of the next available agent." and see para [0043]-[0045], [0058]-[0059], showing instantiating virtual machines that perform operations on data associated with customers) 
provision input data to the interface element in accordance with the object information (see para [0058], " If an available, qualified agent is selected to provide support for an incoming case, the workstation of the agent is notified, and data corresponding to the computing environment identified to match the computing environment of the contacting customer is received by the workstation at step 440, and executed (e.g., by a hypervisor executing in the workstation) at step 450. As described above, the data corresponding to the computing environment may include a virtual machine instance pre-loaded with one or more products or services managed by the contact center and any computing platforms (operating systems), critical software dependencies, or other integrated applications. In alternate embodiments, the data may comprise a direct channel (e.g., remote desktop) that provides access to the virtual machine instance executed by a hypervisor in a remote server." And see para [0043]-[0045], where it would be obvious to one of ordinary skill in the art that an operating system includes a user interface)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Bender with Hardy because using virtual machines help expedite handling large volumes of data (see Hardy, para [0002]-[0008]).                              
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the 
method for dynamically delivering user-customized instances of computing environments to contact center agents as taught by Hardy in the method for managing appointments of Bender, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Bender discloses the following limitations:
wherein: the appointment data element comprises an appointment type associated with the appointment (see para [0051], "type of appointment (e.g., reason for an appointment such as physical, screening, vaccination, ultrasound, x-ray, dental cleaning, eye exam, etc.)"); and  
the at least one processor is further configured to obtain the template data from the memory based on at least the appointment type (see para [0042], " In one embodiment, appointment scheduling program 200 provides an online appointment request form to the user for completion. In another embodiment, appointment scheduling program 200 provides a computer guided questionnaire to acquire information, which also alters the questionnaire based on client responses. For example, appointment scheduling program 200 asks whether the client has allergies. If the client responds “no” to allergies, then appointment scheduling program 200 moves to the next question. However, if the client responds “yes” to allergies, then appointment scheduling program 200 asks for a list of allergies. In one embodiment, appointment scheduling program 200 receives the client and request information upon submission of the form or completion of the guided questionnaire. In another embodiment, appointment scheduling program 200 receives the client information and request information as a service provider enters the information. In some other embodiments, appointment scheduling program 200 receives the client information and request information as the client completes each question of the self-guided questionnaire.")

Claims 6, 15:
Further, Bender discloses the following limitations:
wherein the first data comprises at least one of profile, account, or reporting data associated with the customer identifier (see para [0043], "For example, appointment scheduling program 200 provides the requestor an option to log into an existing account or create a new account. If the requestor logs into an existing account, then appointment scheduling program 200 determines the requestor is a client based on the presence of a user account. If the requestor selects to create an account, then appointment scheduling program 200 determines the requestor is a new client.")

Claims 7, 16:
Further, Bender discloses the following limitations:
wherein the at least one processor is further configured to: obtain one or more additional elements of appointment data, each of the additional elements of appointment data being associated with an additional appointment and comprising an additional customer identifier (see para [0020], showing system integrates multiple clients to manage appointments and see para [0043], showing client identifiers (multiple) are searched); 
via the communications interface, perform operations that, for each of the additional elements of appointment data: access the graphical interface of the executed application program (see para [0069]-[0070], "In one embodiment, appointment tracking program 300 initiates as a background program and/or a function of an appointment scheduling application. In another embodiment, appointment tracking program 300 is a stand-alone program for tracking and optimizing schedule 127 in real time. In an embodiment, appointment scheduling program 200 initiates in response to a client checking in for an appointment. In step 302, appointment tracking program 300 receives a check-in of the client for the appointment. In one embodiment, appointment tracking program 300 receive a manual check-in via appointment management client program 114A or appointment management client program 114B (e.g., selects to check-in via the application, personally interacts with a service provider employee and checks in, etc.). In another embodiment, appointment tracking program 300 receives an automatic check-in of the client from tracking device 160. For example, tracking device 160 determines the location of the client to be at the doctor's office, based on GPS information and/or by connecting to a service provider network, and checks-in the client. Additionally, in an embodiment, appointment tracking program 300 verifies the identity of the client by sending a request to the client to perform the check-in process or to confirm check-in for an identified appointment." Where it would be obvious to one of ordinary skill in the art that an appointment scheduling application or program includes graphical user interface functionality in order for a user to be able to use such an application or program); 
request, through the accessed graphical interface, second data associated with the each of the additional customer identifiers (see para [0027], showing various additional data about the customer besides the identifier); and 
receive the requested second data from the first computing system; and generate additional guidance documents for each of the additional appointment data elements based on the second data, and store the additional guidance documents within the memory (see para [0042], "a client calls the service provider to schedule the appointment, and the service provider accesses schedule 127 via appointment management client program 114B. In one embodiment, appointment scheduling program 200 provides an online appointment request form to the user for completion. In another embodiment, appointment scheduling program 200 provides a computer guided questionnaire to acquire information, which also alters the questionnaire based on client responses. For example, appointment scheduling program 200 asks whether the client has allergies. If the client responds “no” to allergies, then appointment scheduling program 200 moves to the next question. However, if the client responds “yes” to allergies, then appointment scheduling program 200 asks for a list of allergies. In one embodiment, appointment scheduling program 200 receives the client and request information upon submission of the form or completion of the guided questionnaire. In another embodiment, appointment scheduling program 200 receives the client information and request information as a service provider enters the information. In some other embodiments, appointment scheduling program 200 receives the client information and request information as the client completes each question of the self-guided questionnaire." and see para [0049], "Appointment scheduling program 200 uploads and saves client file 122 locally in a database of the service provider for utilization (e.g., accesses history to make determination regarding services, health, and care, provides appointment duration times, and allows for the updating of client file 122 with new information) )

Claims 9 and 18:
Bender does not specifically disclose wherein the at least one processor is further configured to: perform operations that instantiate a virtual machine, the virtual machine being provisioned with object information and elements of processing logic, and the object information comprising information that characterizes an application model associated with the executed application program.  In analogous art, Hardy discloses the following limitations:
wherein the at least one processor is further configured to: perform operations that provision the instantiated a virtual machine, with object information and the elements of processing logic, the object information comprising information that characterizes an application model associated with the executed application program (see para [0058]-[0059], "If an available, qualified agent is selected to provide support for an incoming case, the workstation of the agent is notified, and data corresponding to the computing environment identified to match the computing environment of the contacting customer is received by the workstation at step 440, and executed (e.g., by a hypervisor executing in the workstation) at step 450. As described above, the data corresponding to the computing environment may include a virtual machine instance pre-loaded with one or more products or services managed by the contact center and any computing platforms (operating systems), critical software dependencies, or other integrated applications. In alternate embodiments, the data may comprise a direct channel (e.g., remote desktop) that provides access to the virtual machine instance executed by a hypervisor in a remote server. The process 500 may be performed in response to receiving collected information at step 330 of process 300, depicted in FIG. 3. The information may be collected, for example, by an automated intake session implemented by an automatic system in response to a communication request by a contacting customer. At step 510, the collected information is analyzed and compared to a threshold. For example, one or more questions presented to the user during the automated intake session may present an option to the contacting customer to skip the question if the contacting customer is unaware or uncertain of the answer. Questions directed to directly identifying the version or model of a software application, for example, may be difficult for certain contacting customers who are inexperienced, unskilled in the area, or unable to provide that information (e.g., due to system crash or freeze). If the number of questions that are not answered by the contacting customer exceeds a pre-determined threshold, or, for example, if the responses by a contacting customer fail a pre-determined compatibility check, it may not be possible to identify the computing environment of the contacting customer with sufficient certainty."); and 
the executed virtual machine performing operations consistent with the application model that access the graphical interface of the executed application program and request, through the accessed graphical interface, the first data associated with the customer identifier  (see para [0053], showing communication channel can be web connection which is used in para [0058]-[0059] contact center executing virtual machine by a hypervisor on a remote server)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for dynamically delivering user-customized instances of computing environments to contact center agents as taught by Hardy in the method for managing appointments of Bender, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 23:
	Further, Bender discloses the following limitations:
wherein the executed virtual machine performs additional operations that, via the communications interface, receive the first data from the first computing system (see para [0049], "Appointment scheduling program 200 uploads and saves client file 122 locally in a database of the service provider for utilization (e.g., accesses history to make determination regarding services, health, and care, provides appointment duration times, and allows for the updating of client file 122 with new information)." where saving locally in a database after uploading shows additional operations)

Claims 3-5, 8, 10, 12-14, 17, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bender and Hardy, as applied above, and further in view of McPhee et al. (US 2019/0109915 A1) (hereinafter McPhee).

Claims 3, 12:
Bender and Hardy do not specifically disclose wherein: the template data comprises at least one element of digital content, a first element of placeholder data, and formatting data, the first element of placeholder data referencing the portion of the first data.  In analogous art, McPhee discloses the following limitations:
wherein: the template data comprises at least one element of digital content, a first element of placeholder data, and formatting data, the first element of placeholder data referencing the portion of the first data (see para [0114], "Referring back to FIG. 3B, to populate placeholder data 336 with the given name of user 101 (e.g., the customer involved in the authorized transaction), template population module 324 may access customer database 182 and identify one or more customer data records 326 associated with device identifier 304A. Template population module 324 may parse extracted data records 326 to obtain customer data 336A identifying a given name of user 101 (e.g., “James”), and modify an additional portion of notification template data 322 to replace placeholder data 336 with customer data 336A." and see para [0118], "Referring back to FIG. 3B, template population module 324 may generate contextual notification data 342 that includes the populated notification template and additionally or alternatively, one or more portions of the formatting data that establishes visual characteristics and/or positions of specific elements of populated template content when rendered for display on the corresponding interface."); and 
loading, using the at least one processor, the template data from a data repository (see para [0107]-[0108], " Based on portions of the confirmation data 318 and/or stored contextual data 304, template selection module 320 may identify and extract notification template data 322 specifying a notification template that is consistent with, and appropriate to, the now authorized purchase transaction. For example, confirmation data 318 may include data specifying that the authorized purchase transaction was initiated at the Washington, D.C., location of Nordstrom™, and transaction data 304C may specify that client device 102 initiated the authorized purchase transaction at 14:35 on Oct. 28, 2017. In some aspects, template selection module 320 may process the stored template data (e.g., as maintained within template data store 188) to identify a corresponding one of the notification templates that is associated with purchase transactions initiated at Nordstrom™. Template selection module 320 may extract a portion of the stored template data, e.g., notification template data 322, that specifies the identified notification template, and provide notification template data 322 as an input to template population module 324. In other instances, and based on the stored notification template data, template selection module 320 may identify a plurality of the messaging templates that are associated with purchase transactions initiated at Nordstrom™. Template selection module 320 may, in some aspects, filter the identified plurality of notification templates in accordance with a value of one or more transaction parameters that characterize the now-initiated purchase transaction, such as, but not limited to, a transaction date or time, a transaction location, or an identifier of the purchased product or service, and select a corresponding one of the plurality of notification templates that is consistent with, and appropriate to, the one or more transaction parameter values.")
the at least one processor is further configured to: replace the first element of placeholder data with the portion of the first data (see para [0113], "template content 322 may include placeholder data 336, which identifies a given name of the customer involved in the authorized purchase transaction, placeholder data 338, which identifies a location of the merchant involved in the authorized purchase transaction, and placeholder data 340, which identifies a transaction date associated with the authorized purchase transaction. In some aspects, described herein, template population module 324 may perform operations that populate notification template 330 by replacing each of additional information elements 336, 338, and 340 with the corresponding identified elements of the stored transaction, customer, and/or merchant data." and see para [0114]-[0116]); 
generate populated template data that includes the at least one element of digital content and the portion of the first data (see para [0110], " notification template data 322 may specify one or more elements of digital (e.g., textual content, graphical content, audio or visual content, etc.) for inclusion within the generated notification data, and may include formatting data that establishes visual characteristics (e.g., a font size of the textual content) and/or positions of the one or more elements of graphical content when rendered for display on a corresponding interface." and see para [0114]-[0119], showing populating template); and 
generate the guidance document based on the populated template data and the formatting data (see para [0126], "In response to the determination that user 101 and/or merchant 121 opted-in to participate in the contextual notification processes described herein, registration confirmation module 312 may generate confirmation data 318 that includes information confirming the participant status of user 101 and/or merchant 121, along with device identifier 304A and terminal identifier 304B. In some aspects, registration confirmation module 312 may provide confirmation data 318 as an input to a template generation module 402, which may generate a notification template consistent with, and appropriate, to one or more demographic characteristics of, user 101 or merchant 121, one or more demographic characteristics of merchant 121, and additionally or alternatively, one or more parameter values that characterize the authorized transaction." where the confirmation could be considered a guidance document and Fig 3C, where the coupon can be considered a guidance document to the customer providing guidance to the customer to discount given broadest reasonable interpretation.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Bender and Hardy with McPhee because using placeholder and formatting data in the template data enables automatically generating relevant notifications (see McPhee, para [0001]-[0002]).                              
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for generating relevant notifications as taught by McPhee in the Bender and Hardy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-5, 13-14:
Further, Bender discloses the following limitations:
wherein: the at least one processor is further configured to: via the communications interface, perform operations that (i) access a graphical interface of an application program executed by at least one second computing system, and (ii) request, through the accessed graphical interface, second data associated with the customer identifier (see para [0049], "Appointment scheduling program 200 uploads and saves client file 122 locally in a database of the service provider for utilization (e.g., accesses history to make determination regarding services, health, and care, provides appointment duration times, and allows for the updating of client file 122 with new information)." where saving locally in a database after uploading shows a second computing system and Fig 1, showing server provider device different than client device and see para [0020], showing system integrates multiple clients to manage appointments and see para [0043], showing client identifiers (multiple) are searched), 
receive the second data from the at least one second computing system via the communications interface (see para [0049], "Appointment scheduling program 200 uploads and saves client file 122 locally in a database of the service provider for utilization (e.g., accesses history to make determination regarding services, health, and care, provides appointment duration times, and allows for the updating of client file 122 with new information)." where saving locally in a database after uploading shows a second computing system and Fig 1, showing server provider device different than client device); 
Bender and Hardy do not specifically disclose the template data further comprises second elements of placeholder data, each of the second elements of placeholder data identifying a corresponding portion of the second data.  In analogous art, McPhee discloses the following limitations:
the template data further comprises second elements of placeholder data, each of the second elements of placeholder data identifying a corresponding portion of the second data (see para [0113], " template content 332 may also include placeholder data (e.g., metadata pointers or tags) identifying discrete and corresponding elements of stored data characterizing the authorized purchase transaction, the customer, and/or the merchant. For example, template content 322 may include placeholder data 336, which identifies a given name of the customer involved in the authorized purchase transaction, placeholder data 338, which identifies a location of the merchant involved in the authorized purchase transaction, and placeholder data 340, which identifies a transaction date associated with the authorized purchase transaction. In some aspects, described herein, template population module 324 may perform operations that populate notification template 330 by replacing each of additional information elements 336, 338, and 340 with the corresponding identified elements of the stored transaction, customer, and/or merchant data.")
wherein the at least one processor is further configured to: replace each of the second elements of placeholder data with the corresponding portion of the second data (see para [0113], "template content 322 may include placeholder data 336, which identifies a given name of the customer involved in the authorized purchase transaction, placeholder data 338, which identifies a location of the merchant involved in the authorized purchase transaction, and placeholder data 340, which identifies a transaction date associated with the authorized purchase transaction. In some aspects, described herein, template population module 324 may perform operations that populate notification template 330 by replacing each of additional information elements 336, 338, and 340 with the corresponding identified elements of the stored transaction, customer, and/or merchant data." and see para [0114]-[0116]); 
generate additional populated template data that includes the at least one element of digital content, the portion of the first data, and the corresponding portions of the second data (see para [0110], " notification template data 322 may specify one or more elements of digital (e.g., textual content, graphical content, audio or visual content, etc.) for inclusion within the generated notification data, and may include formatting data that establishes visual characteristics (e.g., a font size of the textual content) and/or positions of the one or more elements of graphical content when rendered for display on a corresponding interface." and see para [0114]-[0119], showing populating template); and 
generate the guidance document based on the additional populated template data (see para [0126], "In response to the determination that user 101 and/or merchant 121 opted-in to participate in the contextual notification processes described herein, registration confirmation module 312 may generate confirmation data 318 that includes information confirming the participant status of user 101 and/or merchant 121, along with device identifier 304A and terminal identifier 304B. In some aspects, registration confirmation module 312 may provide confirmation data 318 as an input to a template generation module 402, which may generate a notification template consistent with, and appropriate, to one or more demographic characteristics of, user 101 or merchant 121, one or more demographic characteristics of merchant 121, and additionally or alternatively, one or more parameter values that characterize the authorized transaction." where the confirmation could be considered a guidance document and Fig 3C, where the coupon can be considered a guidance document to the customer providing guidance to the customer to discount given broadest reasonable interpretation.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for generating relevant notifications as taught by McPhee in the Bender and Hardy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 10, 17, 19:
Bender and Hardy do not specifically disclose encrypting the document.  In analogous art, McPhee discloses the following limitations:
wherein the at least one processor is further configured to: identify a subset of the additional guidance documents that are associated with the second computing system, and extract the identified subset of the additional guidance documents from the memory (see para [0107], "Based on portions of the confirmation data 318 and/or stored contextual data 304, template selection module 320 may identify and extract notification template data 322 specifying a notification template that is consistent with, and appropriate to, the now authorized purchase transaction. For example, confirmation data 318 may include data specifying that the authorized purchase transaction was initiated at the Washington, D.C., location of Nordstrom™, and transaction data 304C may specify that client device 102 initiated the authorized purchase transaction at 14:35 on Oct. 28, 2017. In some aspects, template selection module 320 may process the stored template data (e.g., as maintained within template data store 188) to identify a corresponding one of the notification templates that is associated with purchase transactions initiated at Nordstrom™. Template selection module 320 may extract a portion of the stored template data, e.g., notification template data 322, that specifies the identified notification template, and provide notification template data 322 as an input to template population module 324." and see para [0108], "Template selection module 320 may, in some aspects, filter the identified plurality of notification templates in accordance with a value of one or more transaction parameters that characterize the now-initiated purchase transaction, such as, but not limited to, a transaction date or time, a transaction location, or an identifier of the purchased product or service, and select a corresponding one of the plurality of notification templates that is consistent with, and appropriate to, the one or more transaction parameter values." where the template selection from a plurality of notifications can be considered a subset of documents); 
generate document data that includes the guidance document and the identified subset of the additional guidance documents, and encrypt the document data using a public cryptographic key of the second computing system (see para [0107]-[0115], where template selection also includes populating which can be considered generating and see para [0045], ". Cryptographic data 172 may, in some instances, specify one or more private, public, or symmetric cryptographic keys capable of decrypting one or more authorization requests selectively encrypted by POS terminal 122. Further, in additional instances, token vault 174 may include structured data records that include tokenized data assigned to one or more payment instruments held by user 101 (and users of other client devices and payment devices operating within environment 100) and further, that associate the tokenized data with account numbers, expiration dates, card verification values, and other sensitive account data that facilitate an authorization, by issuer system 160, of purchase transactions involving the payment instruments." and see para [0094]-[0095]); and 
transmit the encrypted document data to the second computing system via the communications interface (see para [0064]-[0080], showing encryption techniques for the various requests and data communicated over a network).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for generating relevant notifications as taught by McPhee in the Bender and Hardy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 21:
Bender and Hardy do not specifically disclose wherein: the template data comprises at least one element of digital content, a first element of placeholder data, and formatting data, the first element of placeholder data referencing the portion of the first data.  In analogous art, McPhee discloses the following limitations:

wherein the template data comprises an element of digital content, an element of placeholder data, and formatting data (see para [0114], "Referring back to FIG. 3B, to populate placeholder data 336 with the given name of user 101 (e.g., the customer involved in the authorized transaction), template population module 324 may access customer database 182 and identify one or more customer data records 326 associated with device identifier 304A. Template population module 324 may parse extracted data records 326 to obtain customer data 336A identifying a given name of user 101 (e.g., “James”), and modify an additional portion of notification template data 322 to replace placeholder data 336 with customer data 336A." and see para [0118], "Referring back to FIG. 3B, template population module 324 may generate contextual notification data 342 that includes the populated notification template and additionally or alternatively, one or more portions of the formatting data that establishes visual characteristics and/or positions of specific elements of populated template content when rendered for display on the corresponding interface."); and 
the at least one processor is further configured to obtain at least one of a branch identifier, a portion of scheduling data, or an element of aggregated customer profile data, customer account data, or customer reporting data associated with the appointment (see para [0113], " template content 332 may also include placeholder data (e.g., metadata pointers or tags) identifying discrete and corresponding elements of stored data characterizing the authorized purchase transaction, the customer, and/or the merchant. For example, template content 322 may include placeholder data 336, which identifies a given name of the customer involved in the authorized purchase transaction, placeholder data 338, which identifies a location of the merchant involved in the authorized purchase transaction, and placeholder data 340, which identifies a transaction date associated with the authorized purchase transaction. In some aspects, described herein, template population module 324 may perform operations that populate notification template 330 by replacing each of additional information elements 336, 338, and 340 with the corresponding identified elements of the stored transaction, customer, and/or merchant data."); and 
perform operations that replace, within the template data, the element of placeholder data with the at least one of the branch identifier, the portion of scheduling data, or the element of aggregated customer profile data, customer account data, or customer reporting data (see para [0113], "template content 322 may include placeholder data 336, which identifies a given name of the customer involved in the authorized purchase transaction, placeholder data 338, which identifies a location of the merchant involved in the authorized purchase transaction, and placeholder data 340, which identifies a transaction date associated with the authorized purchase transaction. In some aspects, described herein, template population module 324 may perform operations that populate notification template 330 by replacing each of additional information elements 336, 338, and 340 with the corresponding identified elements of the stored transaction, customer, and/or merchant data." and see para [0114]-[0116]); 
generate populated template data that includes the element of digital content and the at least one of the branch identifier, the portion of scheduling data, or the element of aggregated customer profile data, customer account data, or customer reporting data (see para [0110], " notification template data 322 may specify one or more elements of digital (e.g., textual content, graphical content, audio or visual content, etc.) for inclusion within the generated notification data, and may include formatting data that establishes visual characteristics (e.g., a font size of the textual content) and/or positions of the one or more elements of graphical content when rendered for display on a corresponding interface." and see para [0114]-[0119], showing populating template); and 
generate the guidance document based on the populated template data and the formatting data (see para [0126], "In response to the determination that user 101 and/or merchant 121 opted-in to participate in the contextual notification processes described herein, registration confirmation module 312 may generate confirmation data 318 that includes information confirming the participant status of user 101 and/or merchant 121, along with device identifier 304A and terminal identifier 304B. In some aspects, registration confirmation module 312 may provide confirmation data 318 as an input to a template generation module 402, which may generate a notification template consistent with, and appropriate, to one or more demographic characteristics of, user 101 or merchant 121, one or more demographic characteristics of merchant 121, and additionally or alternatively, one or more parameter values that characterize the authorized transaction." where the confirmation could be considered a guidance document and Fig 3C, where the coupon can be considered a guidance document to the customer providing guidance to the customer to discount given broadest reasonable interpretation.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for generating relevant notifications as taught by McPhee in the Bender and Hardy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 22:
Bender and Hardy do not specifically disclose wherein: the object information comprises a type of the interface element and at least a structure or format of the input data.  In analogous art, McPhee discloses the following limitations:
wherein: the object information comprises a type of the interface element (see para [0114]-[0117], where placeholder data can be considered a type of the interface element which is used to populate data in the template) and at least a structure or format of the input data (see para [0118], "Referring back to FIG. 3B, template population module 324 may generate contextual notification data 342 that includes the populated notification template and additionally or alternatively, one or more portions of the formatting data that establishes visual characteristics and/or positions of specific elements of populated template content when rendered for display on the corresponding interface." where the position and visual characteristics can be considered a format); and 
the executed virtual machine performs additional operations that generate the input data based on the object information and that provision the generated input data to the interface element of the graphical interface via the communications interface (see para [0113], "template content 322 may include placeholder data 336, which identifies a given name of the customer involved in the authorized purchase transaction, placeholder data 338, which identifies a location of the merchant involved in the authorized purchase transaction, and placeholder data 340, which identifies a transaction date associated with the authorized purchase transaction. In some aspects, described herein, template population module 324 may perform operations that populate notification template 330 by replacing each of additional information elements 336, 338, and 340 with the corresponding identified elements of the stored transaction, customer, and/or merchant data." and see para [0114]-[0116], where replacing is a type of additional operation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for generating relevant notifications as taught by McPhee in the Bender and Hardy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/Primary Examiner, Art Unit 3624